Citation Nr: 0900884	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-16 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) for the Buffalo, New York 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate his claim and of 
which parties were expected to provide such evidence by 
correspondence dated in August 2003.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Notice regarding these elements was provided 
to the veteran in a letter dated in March 2006.

Prior to a recitation of the evidence in this case, it should 
be noted that before November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  
Therefore, in order to facilitate data comparison, the ASA 
standards (in parentheses) noted on the induction physical 
examination have been converted to ISO-ANSI standards.
In this case, service records show that the veteran's 
military occupational specialty was 1341, engineer equipment 
mechanic.  Audiometry testing during the induction physical 
examination dated in May 1964 yielded the following pure tone 
thresholds, in decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
(-5) 10
(-5) 5
(-5) 5
(-5) 5
(-10) -5
LEFT
(5) 20
(-10) 0
(-10) 0
(-10) 0
(-5) 0

On the veteran's July 1968 separation examination, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
-5
-10
-10
15
5
LEFT
5
-5
-5
0
5

A private treatment record from May 1997 shows that the 
veteran had trouble hearing out of his left ear.  The 
examiner gave a diagnosis of serous otitis and Eustachian 
tube dysfunction and advised the veteran to pop his ears 
frequently.

A VA audiology note from July 2004 reveals that the veteran 
received a comprehensive audiological evaluation from the 
Finger Lakes Hearing Center on June 1, 2004.  The note also 
showed that the veteran went to work for Xerox after leaving 
active service and received periodic audiological evaluations 
as part of their hearing conservation program.  Another VA 
note from August 2004 indicates that the veteran was fitted 
for a hearing aid.  The audiologist remarked that the 
veteran's bilateral hearing loss was documented in old 
audiological evaluations from 1987.

The Board notes that the records from the veteran's June 2004 
evaluation from the Finger Lakes Hearing Center and 
audiological evaluations from his work at Xerox are not of 
record.  These records are likely to contain information 
relevant to the veteran's claim.  Therefore, the RO/AMC 
should attempt to obtain the relevant private treatment 
records.

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  In this 
case, there is ample evidence that the veteran currently 
suffers from hearing loss.  According to the service records, 
the veteran repaired heavy equipment while on active service.  
Therefore, the veteran should be afforded a VA compensation 
and pension examination to determine if his present hearing 
loss is etiologically related to his activities during his 
active duty.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain a copy of 
the veteran's June 2004 audiological 
evaluation from the Finger Lakes Hearing 
Center.  The AMC/RO should also attempt 
to obtain the audiological evaluations 
created during the veteran's period of 
employment at Xerox through the company's 
hearing conservation program.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the 
veteran should be scheduled for 
appropriate VA examination(s) for an 
opinion as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that he has 
hearing loss as a result of service.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  During 
the interview process, the examiner is to 
obtain from the veteran an occupational 
history, to include job descriptions for 
any positions held prior to or following 
service.  The examiner is to obtain a 
history of any recreational noise trauma 
to which the veteran may have been 
exposed, both before and after service, 
as well as any illnesses or prolonged use 
of medications that may have resulted in 
a hearing loss, to include any 
medications presently prescribed to the 
veteran.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered, to include 
38 U.S.C.A. § 1154.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

